DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 02/18/2021 has been entered. Claims 1-15 remain pending and are the claims addressed below. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Applicant’s amendments to the claims overcome the rejections previously made; therefore, the rejections made under this section in the 12/11/2020 Office action are withdrawn.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: PLETSCHER (US 2012/0266683); YORITSUNE et al. (US 5,887,638); and OPITZ (US 2012/0125212) constitute the closest prior art of record.
PLETSCHER discloses the claimed pressure sensor for a metal or plastics processing tool, comprising: a) a sensor housing that can be connected to the tool; and b) a pressure transducer arranged within the sensor housing (see page 4 of the 12/11/2020 Office action). In the previous Office action it was acknowledged that while PLETSCHER disclosed the pressure sensor having a first front face; 
In order to remedy the deficiencies of PLETSCHER, teachings from YORITSUNE and OPITZ were combined. However, Applicant’s argument regarding YORITSUNE using a load cell to measure a reaction force was found to be persuasive (see page 5 of the arguments/remarks filed 02/18/2021). Moreover, Applicant argues that PLETSCHER requires non-rotatability between the elements of the sensor and therefore cannot be combined with the two rotating elements of OPITZ’s marking stamp (see pages 5-6 of the arguments/remarks filed 02/18/2021). This argument was found to be persuasive. 
Furthermore, even considering additional prior art references such as STREIT (US 5,902,512); URATANI (US 7,171, 894; US 7,503,542; and US 8,011,638); and ZHOU et al. (US 8,057,211), which all teach adjustable marking elements of a marking device to be attached to a molding device, still fail to provide a pressure sensor and adjustable marking elements as required by the claims. 
Consequently, given the discussion above, it is the Examiner’s assessment that no reference viewed either alone or in combination teaches or reasonably suggests the pressure sensor meeting every limitation of independent claim 1; specifically, the pressure sensor having a first front face and a second front with a first and second cast compatible mark, respectively, and the first front face and the second front face are adjustable against one another.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287.  The examiner can normally be reached on M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748